                     Case 1:20-cv-01518-LJL Document 22 Filed 12/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               12/1/2020
                                                                       :
LAVERNE LEONARD,                                                       :
                                                                       :
                                    Appellant,                         :
                                                                       :      20-cv-1518 (LJL)
                  -v-                                                  :      20-cv-1558 (LJL)
                                                                       :      20-cv-6811 (LJL)
HSBC Bank USA, NA, et al.                                              :      20-cv-6806 (LJL)
                                                                       :
                                    Appellees.                         :          ORDER
                                                                       :
---------------------------------------------------------------------- X



LEWIS J. LIMAN, United States District Judge:

        The Court yesterday received a large number of emails from Appellant Laverne Leonard that appear to

contain responsive briefing in these actions. This order is to inform Appellant and all parties that although the

Court previously received certain briefing and exhibits by email and docketed such briefing and exhibits in 20-

cv-1558, going forward, and inclusive of the emails received by the Court yesterday, the Court will NOT

receive, consider, or file briefing on the public docket that is emailed directly to chambers.

        All filings by Appellant must be either filed on the public docket by Appellant using the ECF system or

sent by mail to the Pro Se Intake Unit for filing at the following address:

                 Pro Se Intake Unit
                 40 Foley Square
                 Room 105
                 New York NY
                 10007

        Appellant is ORDERED to file her briefing by one of the methods described above.

        SO ORDERED.


Dated: December 1, 2020                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
